               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

ESTATE OF WILLIAM M. MONTGOMERY, DECEASED,
AND ANNE M. KIMMELL, EXECUTRIX                                           PLAINTIFFS

v.                                                  CIVIL NO. 1:18cv194-HSO-JCG

CAREGIVERS SERVICES, L.L.C.
D/B/A COMFORT KEEPERS                                                   DEFENDANT

             MEMORANDUM OPINION AND ORDER DENYING
                PLAINTIFFS’ MOTION [5] TO REMAND

       BEFORE THE COURT are Plaintiffs Estate of William M. Montgomery,

Deceased, and Anne M. Kimmell, Executrix’s (“Plaintiffs”) Motion [5] to Remand.

Having considered the parties’ submissions, the record as a whole, and relevant

legal authority, the Court finds that it possesses subject matter jurisdiction over

this action pursuant to 28 U.S.C. §1332. The Motion is not well taken and should

be denied.

                                 I. BACKGROUND

      Plaintiffs Estate of William M. Montgomery, Deceased, and Anne M.

Kimmell, Executrix (“Plaintiffs”), filed this action on April 10, 2018, in the Circuit

Court of Harrison County, Mississippi, First Judicial District, Cause Number

A2401-18-81. Compl. [1-2] at 3. The Complaint advances causes of action for

negligence and breach of contract and seeks damages for: (1) a broken left ankle;

(2) a broken right tibia; (3) contusions to head and shoulder; (4) pain and
suffering; (5) a shortened life with poor quality; (6) extensive hospital and other

consequential bills; and (7) other damages to be shown at trial. Id. at 5-7.

      Defendant Caregivers Services, L.L.C. d/b/a Comfort Keepers (“Defendant”)

removed the case on the basis of diversity jurisdiction under 28 U.S.C. § 1332.

Notice of Removal [1] at 1-3. The Notice of Removal asserts that the parties are of

diverse citizenship and that the amount in controversy exceeds the jurisdictional

minimum of $75,000.00. 1 Id. Plaintiffs have filed a Motion [5] to Remand that

does not deny that the parties are diverse, but argues that the amount in

controversy does not exceed $74,999.00. Mot. to Remand [8] at 1-4. Defendant’s

Response in Opposition [6] maintains that, based upon the nature of the damages

pled which include extensive medical bills, removal was proper because it is

apparent from the Complaint that Plaintiffs are seeking in excess of $75,000.00.

Resp. in Opp’n [6] at 1-4.

                                 II. DISCUSSION

A.    Removal standard

      28 U.S.C. § 1441 provides for the removal of civil actions brought in a state

court of which the district courts have original jurisdiction. 28 U.S.C. § 1441(a)

(2012). Under 28 U.S.C. § 1332, “[t]he district courts shall have original jurisdiction


1 Plaintiffs are Mississippi citizens and Defendant is a Louisiana limited liability
company whose members are citizens of Louisiana. Compl. [1-2] at 3; see Corp
Disclosure [2] at 1.


                                           2
of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different

States . . . .” 28 U.S.C. § 1332(a)(1).

       Federal courts are courts of limited jurisdiction, having subject-matter

jurisdiction only over those matters specifically designated by the Constitution or

Congress. Halmekangas v. State Farm Fire & Cas. Co., 603 F.3d 290, 292 (5th Cir.

2010) (citing Epps v. Bexar-Medina-Atascosa Counties Water Improvement Dist. No.

1, 665 F.2d 594, 595 (5th Cir. 1982)). For this reason, removal statutes are subject

to strict construction. Hood ex. rel. Miss. v. JP Morgan Chase & Co., 737 F.3d 78,

92 (5th Cir. 2013); Willy v. Coastal Corp., 855 F.2d 1160, 1164 (5th Cir. 1988).

Doubts about whether federal jurisdiction exists following removal must be resolved

against a finding of jurisdiction. Acuna v. Brown & Root, Inc., 200 F.3d 335, 339

(5th Cir. 2000) (citing Willy, 855 F.2d at 1164). The party seeking removal bears

the burden of establishing federal jurisdiction over the state court suit. Boone v.

Citigroup, Inc., 416 F.3d 382, 388 (5th Cir. 2005); Willy, 855 F.2d at 1164.

B.     Diversity jurisdiction under 28 U.S.C. § 1332(a)

       The record reflects, and the parties do not dispute, that they are of diverse

citizenship. At issue is whether the amount in controversy is satisfied. According to

§ 1446(c)(2),

       [i]f removal of a civil action is sought on the basis of the jurisdiction
       conferred by section 1332(a), the sum demanded in good faith in the


                                            3
      initial pleading shall be deemed to be the amount in controversy . . .
      except that—

             (A) the notice of removal may assert the amount in controversy
                 if the initial pleading seeks—

                   (i) nonmonetary relief; or

                   (ii) a money judgment, but the State practice either does
                       not permit demand for a specific sum or permits recovery
                       of damages in excess of the amount demanded; and

             (B) removal of the action is proper on the basis of an amount in
                 controversy asserted under subparagraph (A) if the district
                 court finds, by the preponderance of the evidence, that the
                 amount in controversy exceeds the amount specified in
                 section 1332(a).

28 U.S.C. § 1446(c)(2).

      Under § 1446, “a defendant’s notice of removal need only include a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Generally, “when a defendant seeks federal court adjudication, the defendant’s

amount-in-controversy allegation should be accepted when not contested by the

plaintiff or questioned by the court.” Id. at 553. When questioned, § 1446(c)(2)(B)

dictates the procedure to follow: “both sides submit proof and the court decides, by a

preponderance of the evidence, whether the amount-in-controversy requirement has

been satisfied.” Id. at 554.




                                          4
      Jurisdictional facts, including the amount in controversy, are judged as of the

time of removal. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000);

see also Toney v. State Farm Lloyds, 661 F. App=x 287, 290 (5th Cir. 2016). “[I]f it is

facially apparent from the petition that the amount in controversy exceeds $75,000

at the time of removal, post-removal affidavits, stipulations, and amendments

reducing the amount do not deprive the district court of jurisdiction.” Gebbia, 233

F.3d at 883. A court may consider a post-removal affidavit when the jurisdictional

amount was ambiguous on the face of the state petition and the affidavit helps

clarify the jurisdictional facts as of the time of removal. St. Paul Reinsurance Co. v.

Greenberg, 134 F.3d 1250, 1254 n.18 (5th Cir. 1998).

C.    Analysis

      Although Plaintiffs did not request a specific amount of damages in their

Complaint, they asserted causes of action for negligence and breach of contract,

and sought damages for: (1) a broken left ankle; (2) a broken right tibia; (3)

contusions to head and shoulder; (4) pain and suffering; (5) a shortened life with

poor quality; (6) extensive hospital and other consequential bills; and (7) other

damages to be shown at trial. Compl. [1-2] at 3-7. In a case seeking damages

similar to those at issue in the present case, the United States Court of Appeals

for the Fifth Circuit held that it was facially apparent that the amount in

controversy was in excess of $75,000.00 where a plaintiff alleged



                                           5
      in her original state court petition that she sustained injuries to her
      right wrist, left knee and patella, and upper and lower back. Plaintiff
      alleged damages for medical expenses, physical pain and suffering,
      mental anguish and suffering, loss of enjoyment of life, loss of wages and
      earning capacity, and permanent disability and disfigurement.

Gebbia, 233 F.3d at 883. A court is allowed to make “common-sense inferences”

about the amount in controversy based upon the injuries a plaintiff alleges in a

complaint. Robertson v. Exxon Mobile Corp., 814 F.3d 236, 240-41 (5th Cir. 2015)

(finding that claims for damages for emphysema and for wrongful death from lung

cancer, or claims for prostate cancer and a host of other ailments, made it “more

likely than not” that a plaintiff was seeking more than $75,000.00)).

      Reviewing the Complaint as a whole, the Court finds that it is facially

apparent that Plaintiffs were seeking damages in excess of $75,000.00 at the time of

removal. Defendant has carried its burden of demonstrating that the amount in

controversy in this particular case exceeds the sum or value of $75,000.00, exclusive

of interest and costs. See 28 U.S.C. ' 1332(a). This Court possessed subject-matter

jurisdiction at the time of removal and Plaintiffs’ Motion to Remand should be

denied.

                                III. CONCLUSION

      After review of the Complaint, the record as a whole, and relevant legal

authority, the Court finds that Plaintiffs Estate of William M. Montgomery,




                                          6
Deceased, and Anne M. Kimmell, Executrix’s Motion to Remand [5] should be

denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Plaintiffs Estate

of William M. Montgomery, Deceased, and Anne M. Kimmell, Executrix’s Motion to

Remand [5] is DENIED.

      SO ORDERED AND ADJUDGED, this the 15th of January, 2019.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                       7
